ORDER
PER CURIAM.
The defendant, Terrell Beasley, appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by a jury of robbery in the first degree, in violation of section 569.020 RSMo. (2000). Finding no error, we affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court’s judgment pursuant to Rule 30.25(b).